DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the remarks filed on 06/17/2022.
Claim 1-5 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, lines 5-6 recites, “a control device that includes a processor configured to… performs antiphase control.”
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 5 recites the limitation “a second set time.” It is unclear how this is a second set time when there is no first set time. Examiner recommends amending the claim to state --a set time-- instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20030078711 A1) in view of Yamashita (US 20180079447 A1).
Regarding claim 1, Klein discloses,
A four-wheel steering system comprising: 
a front-wheel steering system that steers front wheels of a vehicle (a front steering mechanism [0002]); and 
a rear-wheel steering system (a rear steering mechanism [0002]) that steers rear wheels of the vehicle in accordance with a steering angle that is a rotation angle of a steering wheel (Front steering mechanism 14 further comprises a mechanism through which an operator of can effectuate a desired change in the direction of travel of motor vehicle 12… Steering device 34 may be a hand steering wheel [0008] During out-of-phase steering (in which the rear wheels are steered in a direction opposite the direction of the front wheels), the R/F ratio is negative, and during in-phase steering (in which the rear wheels are steered in the same direction as the front wheels), the R/F ratio is positive. [0017] Examiner notes that the front wheels are angled by a steering wheel and the rear wheels are angled based on the front wheels), the rear-wheel steering system including a control device that includes a processor (a rear steering mechanism in informational communication with the control unit. The rear steering mechanism is responsive through the control unit [0002]) configured to, when a vehicle speed is equal to or lower than a vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering):
 perform an antiphase control in which the rear-wheel steering system steers the rear wheels in an opposite direction to a direction in which the front-wheel steering system steers the front wheels (During out-of-phase steering (in which the rear wheels are steered in a direction opposite the direction of the front wheels), the R/F ratio is negative [0017] Examiner notes that the R/F ratio is displayed in Fig. 3, where it can be seen that out-of-phase or “antiphase” control is used while the R/F ratio is negative, 78), and 
in response to a specific trigger operation that (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006])… perform in-phase control in which the rear-wheels steering system steers rear wheels in the same direction as the direction in which the front-wheel steering system steers the front wheels (During out-of-phase steering (in which the rear wheels are steered in a direction opposite the direction of the front wheels), the R/F ratio is negative [0017] Examiner notes that the R/F ratio is displayed in Fig. 3, where it can be seen that in-phase control is used while the R/F ratio is positive, 82), wherein:
Klein does not teach that the specific trigger includes at least an absolute value of a steering torque applied to the steering wheel is equal to or greater than a torque threshold, and that the torque threshold is set based on the steering torque that is applied to the steering wheel when the steering wheel, which was located at a set rotational limit position in a physical operation range of rotation of the steering wheel, is further rotated in such a direction that an absolute value of the steering angle increases. However, Yamashita teaches on a steering device, comprising,
[a specific trigger operation] is performed via the steering wheel, the specific trigger includes at least an absolute value of a steering torque applied to the steering wheel is equal to or greater than a torque threshold (a first correction value is calculated so that a steering reaction force is increased rapidly when a steering angle becomes equal to or larger than the steering angle threshold. [Abstract} Examiner notes that Yamashita does not explicitly teach on a steering wheel torque; however, steering wheel torque is proportional to steering wheel angle, so any torque threshold would have an equivalent angle threshold that could serve the same functional purpose)
the torque threshold is set based on the steering torque that is applied to the steering wheel when the steering wheel, which was located at a set rotational limit position in a physical operation range of rotation of the steering wheel, is further rotated in such a direction that an absolute value of the steering angle increases (When a steering angle threshold is set to a value close to, and smaller than, the desired steering angle value, a first correction value is calculated so that a steering reaction force is increased rapidly when a steering angle becomes equal to or larger than the steering angle threshold. [Abstract] Examiner clarifies that the threshold is set based on a particular steering angle and is triggered when the absolute value of the steering angle increases).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the steering angle threshold and activation taught by Yamashita. One of ordinary skill in the art would have been motivated to make this modification in order to monitor steering torque and angle and assist drivers by correcting unnecessary oversteering (see [0007] of Yamashita) or by adjusting control of the four wheel drive configuration of Klein to suit the current road situation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20030078711 A1) in view of Yamashita (US 20180079447 A1) in further view of Miccinilli (US 20190092380 A1).
Regarding claim 3, Klein teaches,
The four-wheel steering system according to claim 1, wherein, 
when the vehicle speed is equal to or lower than the vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), the control device determines that the specific trigger operation has been performed (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006]), when…
Klein does not teach on the trigger occurring when the absolute value of the steering torque has been equal to or larger than the torque threshold for a first set time or longer. However, Miccinilli teaches on a system to determine a vehicle steering wheel angle based on a vehicle steering torque, comprising,
 the absolute value of the steering torque has been equal to or larger than the torque threshold for a first set time or longer (the computer 110 may be programmed to deactivate the autonomous mode upon determining that the determined compensated steering torque exceeds the predetermined torque threshold for at least a predetermined time threshold, e.g., 1 second [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the torque threshold and timing taught by Miccinilli. One of ordinary skill in the art would have been motivated to make this modification in order to respond more accurately to the inputs of a driver and determine whether to utilize a vehicle steering system or to apply any torque at all [0001].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20030078711 A1) in view of Yamashita (US 20180079447 A1) in further view of Miccinilli (US 20190092380 A1) in further view of in further view of Salmon (US 20180229698 A1).
Regarding claim 4, Klein teaches,
The four-wheel steering system according to claim 1, wherein, 
when the vehicle speed is equal to or lower than the vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), the control device determines that the specific trigger operation has been performed (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006])…
Klein does not teach on the trigger occurring if the steering torque equal to or larger than the torque threshold is detected… within a second set time. However, Miccinilli teaches on a system to determine a vehicle steering wheel angle based on a vehicle steering torque, comprising,
when the steering torque equal to or larger than the torque threshold is detected… within a second set time (the computer 110 may be programmed to deactivate the autonomous mode upon determining that the determined compensated steering torque exceeds the predetermined torque threshold for at least a predetermined time threshold, e.g., 1 second [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the torque threshold and timing taught by Miccinilli. One of ordinary skill in the art would have been motivated to make this modification in order to respond more accurately to the inputs of a driver and determine whether to utilize a vehicle steering system or to apply any torque at all [0001].
Klein does not teach the exceeded torque threshold occurring a set number of times. However, Salmon teaches on a controller to determine when a vehicle has made a turn and schedule a brake sweeping procedure in response to that, comprising, 
[a torque] is detected a set number of times (multiple turns (e.g., two turns, three turns, etc.) are needed to trigger the turn condition [0024])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the multiple turns taught by Salmon. One of ordinary skill in the art would have been motivated to make this modification in order to recognize triggers and response of the driver that indicate dangerous conditions where assistance is needed.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or incorporated into the original independent claim.
The following is an examiner’s statement of reasons for allowance: none of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 5, the four-wheel steering system according to claim 1, wherein, when the in-phase control is being performed in response to the specific trigger operation, the control device switches a steering control mode for the rear wheels from the in-phase control to the antiphase control if it is determined that a distance by which the vehicle has moved in a lateral direction of the vehicle is equal to or larger than a distance threshold, and the distance threshold is set based on a maximum amount by which a corner of a rear end of the vehicle moves outward of a turn when the antiphase control is performed. This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 4 “III. Claim Objection”, filed 06/17/2022, with respect to the objection of claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 
Applicant’s arguments, see page 4 “IV. 35 U.S.C. 112(f)”, filed 06/17/2022, with respect to the 112(f) interpretation have been fully considered but are not fully persuasive.  With the applicant’s amendments, majority of the instances requiring a 112(f) interpretation have been withdrawn (see action above), but one still remains in claim 1, lines 5-6. A processor does not provide sufficient structure and is still considered a generic modifier. Examiner notes that this is just an interpretation and not a rejection.
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666